DETAILED ACTION
The following is a first action on the merits of application serial no. 17/193523 filed 3/5/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the implied phrase “Disclosed are” on line 1 should be deleted.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho 20190077258. As to claim 1, Cho discloses a system for controlling driving of an electronic 4-wheel drive hybrid vehicle, the system comprising: a first powertrain apparatus for front wheels (140), wherein the first powertrain apparatus includes an engine (105), a front wheel motor (110), an engine clutch ([0049], lines 3-5) mounted between the engine and the front wheel motor to transmit or cut off power of the engine, and a transmission (115) mounted between the front wheel motor and the front wheels and configured to shift the power of the engine and power of the front wheel motor and to output the shifted powers to the front wheels; a second powertrain apparatus for rear wheels (145), wherein the second powertrain apparatus includes a rear wheel motor (130), and a reducer (135 can be considered a speed reducer based on gear ratio arrangement in differential) connected to the rear wheel motor and configured to reduce power of the rear wheel motor and to output the reduced power to the rear wheels; and a controller (155) configured to control the driving of the electronic 4-wheel drive hybrid vehicle to further output rear wheel torque (Figure 5, 340) determined according to rear wheel motor torque (Figure 5, 335) for satisfying driver's requested torque (Figure 5, 305, 310) in addition to front wheel torque (Figure 5, 315) determined according to maximum engine torque and maximum front wheel motor torque (well known in art to consider maximum torque of engine and front motor for providing torque output based on driver selected modes in [0041]), upon determining that a first mode in which acceleration performance is preferentially considered is selected as a driving mode (any mode described in [0041]), or configured to control the driving of the electronic 4-wheel drive hybrid vehicle to further output rear wheel compensation torque determined according to deviation between front wheel torque in a current gear position at a point in time before shifting and front wheel torque in a previous gear position at a point in time before shifting in addition to a front wheel torque due to driving of the engine and the front wheel motor in each of a second gear position and higher gear positions, upon determining that a second mode in which acceleration linearity is preferentially considered is selected as the driving mode. 
Note: the use of the term “or” on line 18 suggest an alternative embodiment in which the limitations following the term need not be met to meet limitations of first alternative (first mode) as recited. The examiner suggest applicant amend the term “or” to the term “and” as recited in claim 8, (or at least clarify why the term “or” is being recited and how it would correspond to the term “and” as recited in claim 8).
As to claim 2, wherein the controller is configured to give torque distribution instructions for satisfying total wheel torque corresponding to a sum of the front wheel torque and the rear wheel torque in each gear position ([0037], [0038], describes that it is well known in the art to have torque distributions considered based on gear ratios).

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 3 in combination with claims 1 and 2) ……….. according to torque distribution instructions, with output of front wheel torque, determined by multiplying a sum of maximum engine torque and maximum front wheel motor torque by a gear ratio in current gear position and a final reduction gear ratio, to front wheels, the rear wheel torque, determined by multiplying rear wheel motor torque for satisfying driver's requested torque by a gear ratio of a reduction gear, is further output to rear wheels in combination with limitations as written in claim 3.
-(as to claim 5 in combination with claim 1)………… the controller gives torque distribution instructions for satisfying the rear wheel compensation torque to compensate for deviation between front wheel torque in the current gear position at point in time before shifting and front wheel torque in previous gear position at point in time before shifting in addition to front wheel torque in each gear position to further output the compensation torque in addition to front wheel torque in each gear position, upon determining that second mode is selected as driving mode in combination with limitations as written in claim 5.

Claims 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 8) a method for controlling driving of an electronic 4-wheel drive hybrid vehicle including a first powertrain apparatus for front wheels including an engine, front wheel motor, engine clutch mounted between engine and motor, a transmission mounted between motor and front wheels, and a second powertrain apparatus for rear wheels including rear wheel motor, and a reducer connected to motor to reduce power of motor and output reduced power to rear wheels, the method is selecting a driving mode; and controlling the driving of the vehicle in a first mode in which acceleration performance is preferentially considered, to further output rear wheel torque determined according to rear wheel motor torque for satisfying driver's requested torque in addition to front wheel torque determined according to maximum engine and maximum front wheel motor torques, upon determining the first mode is selected; and controlling driving of vehicle in a second mode in which acceleration linearity is preferentially considered, to further output rear wheel compensation torque determined according to deviation between front wheel torque in current gear position at point in time before shifting and front wheel torque in previous gear position at point in time before shifting in addition to front wheel torque due to driving of engine and front motor in each of a second gear position and higher gear positions, upon determining the second mode is selected and in combination with the limitations as written in claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Kim 20170057487, Figure 1, shows that it is well known in the art to provide a second powertrain apparatus with a reducer (60) connected to a rear wheel motor and configured to reduce power from motor to rear wheels.
-Chang et al 10427669, Figure 1 and Lee 20160297440, Figure 1, both disclose hybrid electric four wheel drive systems that shows that it is well known in the art to consider maximum engine and maximum motor torques for outputting driver selected torque to front and/or rear wheels.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        August 27, 2022